Willson, J.
This case was formerly before this court on appeal from a conviction of murder in the first degree with the penalty assessed at death. Upon that appeal the judgment of conviction was reversed and the cause was remanded for a new trial, upon the ground that the evidence was insufficient to sustain a conviction of murder in the first degree. (Kemp v. The State, 11 Texas Ct. App., 174) This appeal is from a conviction of murder in the second degree, the penalty assessed being confinement in the penitentiary for a period of twenty-five years.
A number of supposed errors in the charge of the court have been assigned, and ably presented by counsel orally and by brief, all of which we have carefully considered. We are unable to perceive any material error in the very able and lucid charge of the court. In our opinion it is a comprehensive, correct and plain exposition of the law applicable to every phase of the case as made by the evidence. It is substantially the same charge which was before this court on the former appeal in this case, and which, after a careful investigation, was pronounced by this court unobjectionable. It is true that the evidence presented a number of issues the law governing which it was necessary should be explained to the jury in the* charge. To frame a charge applicable to the facts in evidence was by no means an easy task, but we think the learned trial judge performed that duty thoroughly and accurately, and with the strictest impartiality, and the most careful regard for the rights of the defendant. Without discussing in detail the several objections urged to the charge of the court, we will only say, as was said by this court on the former appeal, that, “taking each paragraph separately, or the whole charge collectively, we regard it as a full and complete elucidation of the lyw upon every deduction arising upon the evidence.”
We have also considered the other assignments of error, and are of the opinion that none of them are tenable. In our judgment the evidence is amply sufficient to sustain the verdict, and to justify the penalty assessed. We have found no error in the *580record which would warrant a reversal of the judgment, and it is therefore affirmed.

Affirmed.

Opinion delivered March 17, 1883.